DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for reconsideration of the last Office action is persuasive and, therefore, that action is withdrawn.

Reasons For Allowance
Claims 1-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teach nor make obvious the claimed limitation of the instant application as a whole as recited in claims 1, 11 and 16 respectively.  In particular, the prior art does not teach or suggest the particular subset of the process steps for forming a semiconductor device by exposing first side surfaces of the interlayer insulating layers and first side surfaces of the gate layers by forming a hole passing through the mold structure; forming the hole as an extended hole, the forming the hole as the extended hole including forming recessed regions by partially etching the gate layers, exposed by the hole, by performing an etching process in which an etching speed of the second material is different from an etching speed of the first material; and forming a memory vertical structure in the extended hole as recited in claim 1; or forming a hole passing through the mold structure; forming recessed regions by partially etching the gate layers exposed by the hole using a first etching process, the hole being formed as an extended hole including the recessed regions; forming a memory vertical structure in the extended hole; gate layers exposed by the separation trench using a second etching process in which an etching speed for etching the gate layer is relatively fast, as compared with the first etching process; and forming gate patterns in the empty spaces as recited in claim 11 or forming a mold structure, the mold structure including interlayer insulating layers and a gate layer between the interlayer insulating layers, the gate layer including portions having an etch selectivity different from each other; forming a hole exposing the interlayer insulating layers and the gate layer while passing through the mold structure; forming a recessed region by partially etching the gate layer exposed by the hole, the hole being formed as an extended hole; and forming a memory vertical structure in the extended hole as recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK S CHEN/Primary Examiner, Art Unit 2893